J-S40025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CLIFFORD JOSEPH KAROLSKI                   :
                                               :
                       Appellant               :   No. 80 WDA 2019

            Appeal from the PCRA Order Entered December 31, 2018
      In the Court of Common Pleas of Beaver County Criminal Division at
                       No(s): CP-04-CR-0000177-2016,
              CP-04-CR-0000342-2013, CP-04-CR-0000762-2015,
                           CP-04-CR-0000765-2012


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and PELLEGRINI, J.*

DISSENTING MEMORANDUM BY PELLEGRINI, J.: FILED OCTOBER 31, 2019

        Because I would find that this appeal should not be quashed pursuant

to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), I must respectfully

dissent.

        The trial court entered its “Final Order” on December 31, 2018. This

single document included a caption referencing four docket numbers, CP-04-

CR-762-2015; CP-04-CR-765-2012; CP-O4-CR-342-2013; and CP-04-CR-

177-2016. The Final Order provided that “the above-captioned matter” was

dismissed, and Karolski was “advised of his right to appeal this Order to the

Superior Court of Pennsylvania within thirty (30) days of this date.”


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40025-19


      In my view, Walker should not be applied because any defect in

Karolski’s notice of appeal resulted from a breakdown in court operations. The

trial court misadvised Karolski in the Final Order that his four docket numbers

were being treated as a single “matter,” that a single “Order” resolved all of

his cases, and that he had a single “right to appeal” the Order to this Court.

The trial court even stated in its 1925(a) Opinion that Karolski’s notice of

appeal comported with the rules of appellate procedure because the issues

raised in the appeal pertained to only one docket number.             See 1925(a)

Opinion, 2/26/2019, at 1 n.1.

      As we held in Commonwealth v. Stansbury, 303 EDA 2019, at *3

(Pa. Super. September 5, 2019), a party should not be held responsible for a

procedural   error   that   flows   from   a   court’s   misadvice.     See   also

Commonwealth v. Villanueva, 1863 MDA 2018, at *2 (Pa. Super. October

8, 2019) (unpublished memorandum) (“The trial court’s inaccurate statement

that Appellant could file a single appeal from the sentences at three different

dockets constitutes a breakdown of court operations such that the resultant

defect in the notices of appeal may be overlooked.”); Commonwealth v.

Hackley, 1769 MDA 2018, at *2 (Pa. Super. September. 23, 2019)

(unpublished memorandum) (finding Walker inapplicable because “the trial

court essentially told [the defendant] that there was one order, and that he

was entitled to only one appeal.”).




                                      -2-
J-S40025-19


     An alternative basis for my dissent, albeit one that also would result in

quashing Karolski’s appeal as interlocutory, is the trial court’s failure to

comport with Pa.R.A.P. 301. In pertinent part, that Rule provides:

     Rule 301. Requisites for an Appealable Order.

     (a) Entry upon docket below.

           (1) Except as provided in paragraph (2) of this subdivision,
     no order of a court shall be appealable until it has been entered
     upon the appropriate docket in the lower court. Where under the
     applicable practice below an order is entered in two or more
     dockets, the order has been entered for the purposes of appeal
     when it has been entered in the first appropriate docket.

          (2) In a criminal case in which no post-sentence motion has
     been filed, a judgment of sentence is appealable upon the
     imposition of sentence in open court.

     (b) Separate document required.—Every order shall be set forth
     on a separate document.

     In this case, Karolski’s appeal really concerns four final orders – one for

each docket number on the caption – all of which are set forth on a single

document.   Because the trial court disposed of four different cases in one

document, the “requisites for an appealable order” under Pa.R.A.P. 301 have

not been met. See also Pa.R.A.P. 341(d) (defining a “final order” subject to

appellate review). Because there was no appealable order in any of those

cases, under this rationale, I would quash the appeal(s) as interlocutory and

remand to the trial court to issue a separate final order for each docket




                                     -3-
J-S40025-19


number.      Accordingly, I would hold that Walker does not apply1 and

respectfully dissent.




____________________________________________


1Walker did not address any of the requisites of appealability under Pa.R.A.P.
301; nor did it address whether a deficient notice of appeal could be forgiven
as a result of a breakdown in court operations due to a court’s misadvice.

                                           -4-